                         Case 1:20-cv-02031-JSR Document 10 Filed 04/06/20 Page 1 of 1
 Attorney or Party without Attorney:                                                                                                      For Court Use Only
  Samuel H. Rudman, Esq.                                                 •
  Robbins Geller Rudman & Dowd LLP
  58 South Service Road, Suite 200
  Melville, NY 11747
 Telephone No: 631-367-7100        FAX No: 631-367-1173
                                                                              'Rf'.f. No. or File No.:
 Attorney.for:   Plaintiff
 Insert name of Court, and Judicial District and Branch Court:
 United States District Court - Southern District Of New York
        City of Warren Police and Fire Retirement System
 Plaintiff:
Defendant: World Wrestling Entertainment, et al.
     AFFIDAVIT OF SERVICE                           IHeadng Date:                       IT;me            r ept/Wv:             Case Number:
      Summons & Complaint                                                                                                       20CV02031 JSR
1. At the time ofservice I was at least 18 years of age and not a party to this action.

2. I served copies of the Summons in a Civil Action; Class Action Complaint; Individual Rules of Practice for The Honorable Jed S.
   Rakoff; ECF Rules & Instructions

3. a. Party served:                                              Vincent K. McMahon
   b. Person served:                                             Stephanie Mecca, Legal Department, Caucasian, Female, 30 Years Old, Brown
                                                                 Hair, 5 Feet 4 Inches, 125 Pounds

4. Address where the party was served:                           World Wrestling Entertainment
                                                                 1241 East Main Street
                                                                 Stamford, CT 06902
5. I served the party:
   a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party ( 1) on: Tue., Mar. 10, 2020 (2) at: 3 :45PM

7. Person Who Served Papers:                                                               Fee for Service:
    a. Eric J. Rubin                                                                I Declare under penalty of perjury under the laws of the State of
    b. Class Action Research & Litigation                                           CONNECTICUT that the foregoing is true and correct.
       PO Box 740
       Penryn, CA 95663
    C. (916) 663-2562, FAX (916) 663-4955
                                                                                                                         (Signature)




                                                                                AMYJ.CHANTRY
                                                                                  NOTARY PUBUC
                                                                             MY COMMISSION EXPIRES 3/31/2023

8. STATE OF CONNECTICUT, COUNTY OF                           ~                d
   Subscribed and sworn to (or affirmed) before me on this               J.if!!day of                /J7ad       J
                                                                                                                     I   Qo°~          by Eric J. Rubin
   proved to me on the basis of satisfactory evidence to be the person who appeared before me.

              EZOC:n£t£ S3HldX3 NOISSl~WOO AW
                                                                    AFFIDA VJT OF SERVI C l:.
                     :>nFind ANY.LON                                 Summons & Complaint
                 AH.LN'IH:)       ·r AWV
